DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Viswanathan, US 10842572, herein referred to as "Viswanathan".
Regarding claim 1, Viswanathan discloses a method for improving uniformity in bipolar ablation (Figure 9A), comprising: inserting into a patient organ (Figures 9A: step 902) a catheter (Figure 1B: ablation device 110) having multiple electrodes (Figure 2A: electrodes 232, 234, 236, and 238), and placing at least some of the electrodes in contact with tissue of the organ (Figures 4-8 and Col. 12, lines 41-49 and Figure 9B: step 952) for ablating the tissue (Figure 9A: step 918); receiving from a user (Col. 6, line 66 – Col. 7, line 2) a selection of first and second electrodes selected from among the electrodes (Figure 2A: electrodes 232 and 234 on first spline and Col. 11, lines 15-26 and Figure 9A: steps 914 and 916), the first and second electrodes defining a first section of the catheter having two or more of the electrodes (Figure 2A: electrodes 232 and 234), and third and fourth electrodes selected from among the electrodes (Figure 2A: 236 and 238 on the same spline and Col. 11, lines 15-26 and Figure 9A: steps 914 and 916), the third and fourth electrodes defining a second section of the catheter having at least two of the electrodes (Figure 2A: electrodes 236 and 238); identifying whether the first and second sections jointly form a single contiguous ablation line or two disjoint ablation lines (Col. 11, lines 27-37 and Col. 11 line 55 – Col. 12, line 38 and Col. 13, lines 35-54 and Col. 18, lines 18-19); and applying to the electrodes of the first and second sections a first set of ablation pulses (Figure 9A: step 918 and Col. 17, lines 49-53), in case the first and second sections form the single contiguous ablation line (Figure 12), or a second different set of ablation pulses (Figure 9A: step 918 and Col. 17, lines 49-53 and Col. 6, lines 41-46 and Col. 7, lines 11-17), in case the first and second sections form the two disjoint ablation lines (Figure 10: points 1020 are indicative of the locations of electrodes and Col. 13, lines 35-54).
Regarding claim 3, Viswanathan discloses the method according to claim 1, wherein the first and second electrodes (Figure 2A: electrodes 236 and 238 on first spline) are positioned at edges of the first section (Figure 2A: electrodes 236 and 238 are positioned at edges of the first spline), and wherein the third and fourth electrodes (Figure 2A: electrodes 236 and 238 on second spline) are positioned at edges of the second section (Figure 2A: electrodes 236 and 238 are positioned at edges of the second spline).
Regarding claim 4, Viswanathan discloses the method according to claim 1, wherein, when the first and second sections form the single contiguous ablation line (Figures 12-13), one or more of the electrodes are common to the first and second sections (Figures 12-13: electrodes at the tip of each of the splines form the ablation zones which are in a single contiguous ablation line).
Regarding claim 5, Viswanathan discloses the method according to claim 4, wherein the second and third electrodes comprise a same electrode (Figure 2A: electrode 238 could belong to the first and second section and therefore could be the second and third electrode).
Regarding claim 6, Viswanathan discloses the method according to claim 1, wherein, when the first and second sections form the single contiguous ablation line (Figures 12-13), the second electrode is adjacent to the third electrode (Figures 2A: electrodes 232, 234, 236, and 238 are on the same spline and are adjacent to each other).
Regarding claim 7, Viswanathan discloses the method according to claim 1, wherein the patient organ comprises a heart (Col. 10, lines 10-17).
Regarding claim 8, Viswanathan discloses a system for improving uniformity in bipolar ablation (Figure 1B: electroporation system 100), comprising: an interface (Figure 1B: input/output device 148 and Col. 6, line 66 – Col. 7, line 2), which is configured to receive from a user a selection (Col. 6, line 66 – Col. 7, line 2) of first and second electrodes selected from among electrodes of a catheter (Figure 2A: electrodes 232 and 234 on first spline and Col. 11, lines 15-26 and Figure 9A: steps 914 and 916), wherein at least some of the electrodes are in contact with tissue of an organ for ablating the tissue (Figures 4-8 and Col. 12, lines 41-49 and Figure 9B: step 952), the first and second electrodes defining a first section of the catheter having two or more of the electrodes (Figure 2A: electrodes 232 and 234 and 238), and third and fourth electrodes selected from among the electrodes (Figure 2A: 236 and 238 on the same spline and Col. 11, lines 15-26 and Figure 9A: steps 914 and 916), the third and fourth electrodes defining a second section of the catheter having at least two of the electrodes (Figure 2A: electrodes 236 and 238); and a processor (Figure 1B: processor 142), which is configured to: identify whether the first and second sections jointly form a single contiguous ablation line or two disjoint ablation lines (Col. 11, lines 27-37 and Col. 11 line 55 – Col. 12, line 38 and Col. 13, lines 35-54 and Col. 18, lines 18-19), and control a pulse generator (Figure 1B: pulse waveform generator 130 and Col. 8, lines 25-36) to apply to the electrodes of the first and second sections a first set of ablation pulses (Figure 9A: step 918 and Col. 17, lines 49-53), in case the first and second sections form the single contiguous ablation line (Figure 12), or a second different set of ablation pulses (Figure 9A: step 918 and Col. 17, lines 49-53), in case the first and second sections form the two disjoint ablation lines (Figure 10: points 1020 are indicative of the locations of electrodes and Col. 13, lines 35-54).
Regarding claim 10, Viswanathan discloses the system according to claim 8, wherein the first and second electrodes (Figure 2A: electrodes 236 and 238 on first spline) are positioned at edges of the first section (Figure 2A: electrodes 236 and 238 are positioned at edges of the first spline), and wherein the third and fourth electrodes (Figure 2A: electrodes 236 and 238 on second spline) are positioned at edges of the second section (Figure 2A: electrodes 236 and 238 are positioned at edges of the second spline).
Regarding claim 11, Viswanathan discloses the system according to claim 8, wherein, when the first and second sections form the single contiguous ablation line (Figures 12-13), one or more of the electrodes are common to the first and second sections (Figures 12-13: electrodes at the tip of each of the splines form the ablation zones which are in a single contiguous ablation line).
Regarding claim 12, Viswanathan discloses the system according to claim 11, wherein the second and third electrodes comprise a same electrode (Figure 2A: electrode 238 could belong to the first and second section and therefore could be the second and third electrode).
Regarding claim 13, Viswanathan discloses the system according to claim 8, wherein, when the first and second sections form the single contiguous ablation line (Figures 12-13), the second electrode is adjacent to the third electrode (Figures 2A: electrodes 232, 234, 236, and 238 are on the same spline and are adjacent to each other).
Regarding claim 14, Viswanathan discloses the system according to claim 8, wherein the patient organ comprises a heart (Col. 10, lines 10-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Long, US 20120220999, herein referred to as "Long".
Regarding claim 2, Viswanathan discloses the method according to claim 1, wherein applying the first set of ablation pulses (Figure 1B: pulse waveform generator 130 and Col. 8, lines 25-36)  comprises delivering a first total energy via the second and third electrodes (Col. 5, lines 41-46), and wherein applying the second set of ablation pulses (Figure 1B: pulse waveform generator 130 and Col. 8, lines 25-36) comprises delivering via the second and third electrodes a second total energy (Col. 5, lines 41-46). Viswanathan does not explicitly disclose a method wherein the second total energy is higher than the first total energy.
However, Long teaches a method (Figure 1) wherein the second total energy is higher than the first total energy ([0077]: “a method of treating tissue may generally comprise obtaining an ablation apparatus comprising first and second electrodes coupled to an energy source operative to generate and deliver a first sequence of electrical pulses and a second sequence of electrical pulses to tissue having a necrotic threshold, wherein the first sequence of electrical pulses deliver a first energy dose that is less than the necrotic threshold to induce thermal heating in the tissue and the second sequence of electrical pulses deliver a second energy dose equal to or greater than the necrotic threshold to induce cell necrosis in the tissue by irreversible electroporation”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method disclosed by Viswanathan so that the second total energy is higher than the first total energy as taught by Long so that the system can induce thermal heating before inducing cell necrosis (Long [0077]).
Regarding claim 9, Viswanathan discloses the system according to claim 8, wherein the processor (Figure 1B: processor 142) is configured to control the pulse generator (Figure 1B: pulse waveform generator 130 and Col. 8, lines 25-36) to deliver a first total energy via the second and third electrodes (Col. 5, lines 41-46), and wherein applying the second set of ablation pulses comprises delivering via the second and third electrodes a second total energy (Col. 5, lines 41-46). Viswanathan does not explicitly disclose a system wherein the second total energy is higher than the first total energy.
However, Long teaches a system (Figure 1) wherein the second total energy is higher than the first total energy ([0077]: “a method of treating tissue may generally comprise obtaining an ablation apparatus comprising first and second electrodes coupled to an energy source operative to generate and deliver a first sequence of electrical pulses and a second sequence of electrical pulses to tissue having a necrotic threshold, wherein the first sequence of electrical pulses deliver a first energy dose that is less than the necrotic threshold to induce thermal heating in the tissue and the second sequence of electrical pulses deliver a second energy dose equal to or greater than the necrotic threshold to induce cell necrosis in the tissue by irreversible electroporation”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system disclosed by Viswanathan so that the second total energy is higher than the first total energy as taught by Long so that the system can induce thermal heating before inducing cell necrosis (Long [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794